Citation Nr: 9929027	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-14 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to July 19, 1996, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
PTSD prior to November 16, 1997.

3.  Entitlement to an evaluation in excess of 30 percent for 
PTSD from November 16, 1997.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


REMAND

A preliminary review of the record discloses that, while the 
RO has certified for appeal the issue of an effective date 
prior to July 19, 1996 for the grant of service connection 
for PTSD, the Board finds that there is a question as to 
whether the veteran has perfected a Substantive Appeal as to 
that issue.  In this regard, the Board would observe that the 
RO granted entitlement to service connection for PTSD in a 
September 1997 rating decision and assigned a 10 percent 
evaluation effective from July 1996.  The veteran was 
provided notice of this determination in October 1997.  
Thereafter, the veteran submitted a timely Notice of 
Disagreement in which he argued that 1995 was the proper 
effective date for the grant of service connection for PTSD.  
The RO subsequently issued a Statement of the Case which 
addressed the veteran's claim for an earlier effective date.  
However, when the veteran submitted his VA Form 9, he stated 
that he was requesting an increased evaluation for his PTSD 
and he did not identify entitlement to an earlier effective 
date as an issue that he wished to appeal.  However, both 
issues were included in the accredited representative's VA 
Form 646 dated in October 1998.

Based on the foregoing, it is not clear to the Board whether 
it is the veteran's intention to perfect his appeal of the 
effective date issue in this case.  The RO should contact the 
veteran and request that he clarify this matter, and 
depending upon his response, determine whether the veteran 
has submitted a timely Substantive Appeal of his claim of 
entitlement to an earlier effective date for the award of 
service connection for PTSD.  Due process considerations 
dictate that the veteran be apprised of any change in the 
Board's construction of the issues on appeal and be permitted 
to offer any evidence and argument as to that revised issue.  
See Marsh v. West, 11 Vet. App. 468 (1998); see also 
38 C.F.R. § 20.101(c) (1998); VAOPGCPREC 9-99 ("All 
claimants have the right to appeal a determination made by 
the agency of original jurisdiction that the Board does not 
have jurisdictional authority to review a particular issue.  
This includes questions relating to the timely filing and 
adequacy of the Notice of Disagreement and the Substantive 
Appeal").

The Board further observes that the veteran submitted 
additional evidence to the Board beyond the period of 90 days 
following the mailing of notice that his appeal had been 
certified to the Board for appellate review.  The Board may 
not accept such evidence without a showing of good cause for 
the delay.  Any evidence which is accepted by the Board must 
be referred to the RO for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived by the veteran or his representative, or the 
Board determines that the benefit to which the evidence 
relates may be allowed on appeal without referral to such 
evidence.  See 38 C.F.R. § 20.1304 (1998).

In the present case, the veteran submitted VA clinical 
records and a VA medical opinion dated in 1998 and 1999 
without waiver of RO consideration.  The Board finds that 
good cause existed for the delay in that many of these 
records were not available within the statutory 90 day 
period.  The Board also concludes that, insomuch as these 
records are relevant to the veteran's claim for an increased 
evaluation for PTSD, they must be referred to the RO for 
review.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of these issues is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the appellant 
and determine whether he intended to 
perfect his appeal of the issue of 
entitlement to an earlier effective date 
for the award of service connection for 
PTSD.  He should be requested to respond 
in writing.  If the veteran did not 
intend to perfect his appeal of that 
issue, no further action by the RO is 
necessary.  If the veteran indicates that 
he did intend to appeal the effective 
date issue, the RO should address the 
issue of whether the veteran's VA Form 9 
dated August 1998 or any other submitted 
document such as the October 1998 VA Form 
646 may be construed as a timely 
Substantive Appeal to the September 1997 
rating decision which assigned an 
effective date of July 19, 1996 for the 
grant of service connection for PTSD.  If 
the decision is adverse to the veteran, 
he should be notified of the decision in 
a Supplemental Statement of the Case, and 
the appeal should be returned to the 
Board.

2.  The RO should review the evidence 
submitted by the veteran subsequent to 
the issuance of the May 1998 Supplemental 
Statement of the Case and adjudicate the 
issue of whether a higher evaluation is 
warranted for the veteran's PTSD.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case which addresses this evidence, and 
be afforded the appropriate length of 
time in which to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he 

desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

 

